Citation Nr: 1734044	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  09-49 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) disability, to include irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to February 2001.  The Veteran also had service from February 2001 to December 2007 which resulted in a bad conduct discharge after a court martial, and has been found to be a bar to Department of Veterans Affairs (VA) benefits for VA purposes.  38 C.F.R. § 3.12 (c)(2).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the VA Regional Office (RO) in Roanoke, Virginia.

In September 2015 and August 2016, the Board remanded this matter for additional development including VA examinations and opinions.

In an April 2017 rating decision, the RO granted service connection for a lumbar spine disability (back disorder with intervertebral disc syndrome, claimed as lumbar strain), left lower extremity radiculopathy as secondary to service-connected back disorder with intervertebral disc syndrome, claimed as lumbar strain, and right lower extremity as secondary to service-connected back disorder with intervertebral disc syndrome, claimed as lumbar strain with an evaluation for each of 10 percent effective February 25, 2008 and 20 percent from January 23, 2017.  This claim was granted therefore is not before the Board.  This issue will not be addressed in this decision.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the issue of entitlement to service connection for a GI disability must be remanded.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id.  Once VA undertakes the effort to provide an examination or opinion for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Here, in the Board's September 2015 remand, the Board requested that the Veteran be scheduled for a VA examination to determine the nature and etiology of any current GI disability and to provide an opinion regarding etiology.  The VA examination and opinion was requested to be provided after all service, VA, and private medical records of the Veteran had been obtained.  The VA examination for GI disability was performed and the opinion provided on November 16, 2015, before the requested records were obtained and associated with the record.  In particular, private medical records dated on December 22, 2015, and a December 8, 2015 GI disability benefits questionnaire by the Veteran's private physician, with attached medical records, was received on December 22, 2015.  Therefore, the VA examiner was not able to perform a comprehensive examination and provide an opinion based upon a complete factual background.

Subsequently, the Board remanded the issue again in August 2016.  In the Board's August 2016 remand, the Board requested that the Veteran be scheduled for a VA examination to determine the nature and etiology of any current GI disability and to provide an opinion regarding etiology.  The VA examination for GI disability was performed and the opinion provided on January 23, 2017.  Regretfully, the VA opinion provided on January 23, 2017 relied on the Veteran's report of the onset of symptoms and did not consider the service treatment records (STRs) which indicated a report of GI complaint and symptoms in 1998.  The VA examiner noted the Veteran's report of onset of symptoms in 2000.  The examiner noted the Veteran's enlistment examination dated August 30, 1995 was silent for abdominal complaints.  The examiner noted the Veteran's active duty records dated April 12, 2002 noted a history of loose stool with severe gas one time a day, and the practitioner mentioned "probable irritable bowel" based on examination findings.  The examiner further opined that due to the findings and the Veteran's self-report, it is likely the condition is persistent from active duty service.  The examiner opined that the Veteran's GI condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  However, as the positive opinion indicates an onset of the Veteran's GI disability during a period of service for which the Veteran is barred from the receipt of VA  benefits, consideration of the GI complaints in 1998 could potentially substantiate the Veteran's claim of entitlement to service connection for a GI disability during her period of active service.

When VA provides an examination, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

As there has not been substantial compliance with the directives of the prior remand, an additional remand to comply with those directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records and associate them with the claims file.

2.  Then, obtain a medical addendum from the examiner who provided the January 2017 opinion or, if unavailable, from another examiner.  The opinion should be provided in accordance with the current protocols for such opinions.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

(a) The examiner should review the claims file and should note that review in the report, including review of service records, and VA and private medical records.  Any appropriate tests should be conducted.

(b) The examiner should consider the Veteran's and other lay statements regarding onset, inservice injury and occurrence, and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should specifically consider the Veteran's GI complaints in service beginning in 1998.

(c) The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any GI disability, to specifically include irritable bowel syndrome, had its onset in or was caused by active service or by any incident during, or related to, service.

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






